Case 1:21-cr-00119-CJN Document 10 Filed 02/12/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.
GARRET MILLER,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-117

VIOLATIONS:

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 111(a)(1)

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. § 875(c)

(Interstate Threats to Injure or Kidnap)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(3)

(Impeding Ingress and Egress in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(E)

(Impeding Passage Through the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00119-CJN Document 10 Filed 02/12/21 Page 2 of 5

COUNT ONE

On or about January 6, 2021, within the District of Columbia, GARRET MILLER,
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is an officer from the United States Capitol Police, in an entryway to the
United States Capitol Building, lawfully engaged in the lawful performance of his/her official
duties incident to and during the commission of a civil disorder, and the civil disorder obstructed,
delayed, and adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, GARRET MILLER,
committed and attempted to commit an act to obstruct, impede, and interfere with law enforcement
officers, that is, an officer from the Metropolitan Police Department in the United States Capitol
Building Rotunda, lawfully engaged in the lawful performance of her/his official duties incident
‘to and during the commission of a civil disorder, and the civil disorder obstructed, delayed, and
adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT THREE

On or about January 6, 2021, within the District of Columbia and elsewhere, GARRET
MILLER, attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,
that is, a proceeding before Congress, by entering and remaining in the United States Capitol
without authority and committing an act of civil disorder and engaging in disorderly and disruptive
conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00119-CJN Document 10 Filed 02/12/21 Page 3 of 5

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, GARRET MILLER, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, while such person
was engaged in and on account of the performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia and elsewhere, GARRET
MILLER, did transmit in interstate and foreign commerce a communication containing a threat
to kidnap and injure Congresswoman Alexandria Ocasio-Cortez, specifically, by threatening to
assassinate her.

(Interstate Threats to Injure or Kidnap, in violation of Title 18, United States Code,
Section 875(c))

COUNT SIX
On or about January 6, 2021, within the District of Columbia and elsewhere, GARRET
MILLER, did transmit in interstate and foreign commerce a communication containing a threat
to kidnap and injure a United States Capitol Police officer, specifically, by threatening to “hug his
neck with a nice rope,” stating that the officer deserves to die, and stating that it is “huntin season.”

(Interstate Threats to Injure or Kidnap, in violation of Title 18, United States Code,
Section 875(c))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, GARRET MILLER, did

unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,
Case 1:21-cr-00119-CJN Document 10 Filed 02/12/21 Page 4of5

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to
do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT EIGHT

On or about January 6, 2021, within the District of Columbia, GARRET MILLER, did
knowingly, and with intent to impede and disrupt the orderly conduct of Government bustaess and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT NINE
On or about January 6, 2021, within the District of Columbia, GARRET MILLER did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, obstructed and impeded ingress and egress to and from a restrict building and
grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States
Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting.

(Impeding Ingress and Egress in a Restricted Building or Grounds, in violation of Title
18, United States Code, Section 1752(a)(3))
Case 1:21-cr-00119-CJN Document 10 Filed 02/12/21 Page 5of5

COUNT TEN
On or about January 6, 2021, within the District of Columbia, GARRET MILLER,
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building of a hearing before
or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT ELEVEN

On or about January 6, 2021, within the District of Columbia, GARRET MILLER,
willfully and knowingly obstructed, and impeded passage through and within, the United States
Capitol Grounds and any of the Capitol Buildings.

(Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(E))

COUNT TWELVE
On or about January 6, 2021, within the District of Columbia, GARRET MILLER,
willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol
Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.
Michael Dhowwin / SS.

Attorney of the United States in
and for the District of Columbia.
